Title: To Benjamin Franklin from Matthew Ridley, 24 November 1778
From: Ridley, Matthew
To: Franklin, Benjamin


Honble Sir
Nantes November the 24th. 1778
The memorandum you were pleased to entrust me with relative to the Manuscripts in the hands of J Massey, I sent to my Friend in London, desiring him to apply to Massey about them.— I have a Letter from my Friend by this days Post adviseing me he had made the application, and was told they had been disposed of some time since.
All my Letters inform me the disposition of Ministry is to try another Campaign in America— Clintons proceedings, in burning and destroying is perfectly consistent with their Ideas of War; and in this mode they intend proceeding— The loss of Dominica appears as a dream; and it is questioned whether the loss of all the Islands will awaken them.
I return you thanks for your Name to a late Paper forwarded me.— With best Wishes for your health I am respectfully Honble Sir Your most obedient Servant
Matt: Ridley
 
Addressed: The Honorable / Benjamin Franklin Esqr. / Passy / prés de Paris
Notation: Matt: Ridley Nantes 24. 9bre. 1778.
